Citation Nr: 1759716	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Appellant had service in the United States Marine Corps from August 1967 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

Regarding the characterization of the claim, although the Veteran initially submitted a claim of service connection for PTSD alone, his medical record indicates diagnoses for other psychiatric disorders, to include MDD.  The Board, therefore, has re-characterized the PTSD claim to include entitlement to service connection for an acquired psychiatric disorder in order to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

In May 2017, the Board remanded the case in order to schedule the Veteran for a videoconference Board hearing per his request. 

In August 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record. 

Below, the Board reopens the service connection claim for an acquired psychiatric disorder.  The issue entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An unappealed claim of service connection for PTSD was denied by the RO in a January 2005 rating decision.  

2.  An additional unappealed petition to reopen a service connection claim for PTSD was denied by the RO in a March 2007 rating decision. 

3.  The evidence received since the final March 2007 rating decision is new and material, and relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD and MDD. 


CONCLUSIONS OF LAW

1.  The January 2005 and March 2007 rating decisions denying service connection for PTSD are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017). 

2.  The evidence received since the final March 2007 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD and MDD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable action taken herein by reopening the claim, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.


New and Material Evidence - Analysis

In a January 2005 rating decision, the RO considered and denied the Veteran's original claim for service connection for PTSD.  The RO notified the Veteran of the decision later that month, finding that although PTSD had been diagnosed, there was no nexus between his diagnosis and service.  The Veteran submitted a timely notice of disagreement (NOD), and a statement of the case (SOC) was issued in February 2006; however, the Veteran failed to substantiate his appeal, and this decision became final. 

The Veteran sought to reopen the claim for service connection for PTSD in August 2006, which was denied by the RO in a March 2007 rating decision, the Veteran was notified of the decision, but did not initiate an appeal within the one year appeal period.  Therefore, both the January 2005 and March 2007 decisions are final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

Thereafter, the Veteran again sought to reopen his claim for service connection for PTSD in September 2010.  The RO continued its denial of his claim in the March 2011 rating decision on appeal here, finding that the claim should be reopened since the VA regulations concerning fear of hostile military or terrorist activity have been change, but continued to deny the Veteran's claim on the grounds that his in-service stressors could not have been verified, and this appeal ensued.

Regardless of the RO's reopening however, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The Board notes that the in February 2007 and February 2011, the RO received a response from the Joint Services Records Research Center (JSRRC), that the information provided was insufficient to corroborate the stressors.  Nevertheless, in his August 2017 testimony, the Veteran provided credible testimony of his military experience to include being subjected to mortar attacks while stationed at the Chui Lai Air Base in Vietnam and being part of the honor guard detail at the Joint Andrews Air Force Base, where he assisted with burial of fallen service-members.  These stressors were not yet developed. 

In addition, the Veteran credibly testified that above his billeting/hooch area while in Vietnam, there was a sign "danger, rocket impact area."  Lastly, the Veteran submitted buddy statements from friends and family members indicating that his psychiatric symptoms were present upon his return from Vietnam. 

Accordingly, the above noted evidence received after the last final denial is both new and material.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and MDD. 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD   is reopened; the appeal is granted to this extent only.


	(CONTINUED ON NEXT PAGE)



REMAND

The Board finds that in light of the new and material evidence, an additional attempt should be made to verify his reported in-service stressors.   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an additional opportunity to provide any further information or evidence, to include buddy statements, to help corroborate his reported stressors, specifically mortar attacks on Chui Lai Air Base between 1969 and 1970 when he was stationed there and his honor guard detail work at the Joint Andrews Air Force Base. 

2.  Contact the appropriate agency to obtain any outstanding documents in the Veteran's Official Military Personnel File (OMPF).  

3.  Then contact the appropriate agencies, to include JSRRC in an attempt to verify the Veteran's presence at the Chui Lai Air Base during his time in Vietnam and whether there are any reports of mortar attacks on the base during that time.  Consider his lay reports that above his billeting/hooch area while in Vietnam, there was a sign "danger, rocket impact area.

4.  In addition, contact the appropriate agencies in an attempt to verify the Veteran's honor guard detail at the Joint Andrews Air Force Base, and the capacity of his duties at the time after his return from Vietnam. 

5.  Then, schedule him for a VA examination by an examiner, preferably by an examiner other than the one who conducted the June 2014 VA examination, to determine the etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD and MDD.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

After a thorough review of the case and examination of the Veteran, the examiner should: 

(a)  Indicate all current psychiatric disorders, to include PTSD and MDD, currently shown (since the date of claim).

(b)  For each psychiatric disorder currently shown, provide an opinion as to whether it is more likely than not (50 percent or greater) related to the Veteran's service.  In doing so, address the Veteran's stressor contentions.

Your attention is called to the following: 

(i)  October 2013 and June 2014 VA examination reports; (ii) The Veteran's credible lay testimony during his August 2017 hearing that he feared for his life due to constant mortar attacks when he was stationed at the Chui Lai Air Base in Vietnam, and that later he was part of the honor guard detail at the Joint Andrews Air Force Base, where he assisted with burial of fallen service-members; and (iii)  Buddy statements from the Veteran's friends and family members indicating that some of his psychiatric disorder symptoms were present upon his return from Vietnam.. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

6.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


